—Order, Supreme Court, New York County (Carol Arber, J.), entered December 26, 1995, which granted defendants’ motion for summary judgment and dismissed plaintiffs’ complaint in its entirety, unanimously affirmed, with costs.
Summary judgment was properly granted based upon uncontroverted evidence that defendants did not act with constitutional malice. Defendant Newfield’s reliance on a transcript of Dr. Shabazz’s interview, three published biographies and a documentary film on Malcolm X, the affidavit of a confessed and convicted assassin, an interview he conducted with a former close aide of Malcolm X, and the published writings and speeches of plaintiff Farrakhan conclusively demonstrates that the article was not published "with knowledge that it was false or with reckless disregard of whether it was false or not” (New York Times Co. v Sullivan, 376 US 254, 280; Masson v New Yorker Mag., 501 US 496, 510). Concur—Ellerin, J. P., Nardelli, Tom and Mazzarelli, JJ. [See, 168 Misc 2d 536.]